Citation Nr: 1139291	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO. 08-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left ankle and left calcaneal heel spur.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to July 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a left knee disability, to include as due to service-connected degenerative synovitis of the left ankle and left calcaneal heel spur. The Veteran appealed this rating decision to the Board. Jurisdiction of the claims files currently resides with the Nashville Tennessee, RO.

In January 2010, the Veteran testified before the undersigned Veterans Law Judge at the Nashville RO. A copy of the hearing transcript has been associated with the claims file.

This case was previously before the Board in March 2010 and May 2011 and was remanded for additional development. The RO has complied with the remand directives. 


FINDING OF FACT

The Veteran's left knee disorder is not etiologically related to service, nor is it secondary to his service-connected left ankle disorder.


CONCLUSION OF LAW

The criteria for a grant of service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).




Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2008 and April 2010 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran contends that his service-connected ankle disability caused the claimed knee disorder years after service. In this respect, service treatment records are not substantially at issue. However, the Veteran's service treatment records are presumed to have been destroyed by a 1973 fire at the National Personnel Records Center, and, consequently, are unavailable for review. Where the veteran's service treatment records are unavailable through no fault of the claimant, the Board has a heightened duty to assist. 38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board concludes that the heightened duty to assist has been met. In a June 2006 letter, the RO advised the Veteran of alternative sources of information which could substantiate his claim. The Veteran reported that he had no further information to submit. In February 2007, the Veteran was advised of the RO's efforts and that all further efforts to obtain his service treatment records had been futile. 

The RO has otherwise obtained the VA outpatient treatment records and private medical records. Additionally, the Veteran was afforded VA examinations in October 2008 and April 2010. Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the Claim

The Veteran argues that his current left knee disorder is a result of his service-connected degenerative synovitis of the left ankle and left calcaneal heel spur. As the preponderance of the evidence is against finding a nexus between the Veteran's left knee disorder and his service-connected left ankle disorder, the Veteran's claim is denied. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 




In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran does not contend that his knee disorder is directly due to service, nor does any available evidence suggest such a connection. Therefore, the Board will consider the Veteran's claim for service connection for a left knee disorder as secondary to his service-connected left ankle disorder. 

In October 2008, the Veteran underwent a VA examination for his left knee. The Veteran complained of bilateral knee pain, which was greater on the left than on the right, after he had performed moving-related activities. A physical evaluation of the left knee was positive for a small effusion, which was aspirated and cleared. There was also some moderate patellofemoral crepitus. X-rays of the left knee, to include weight bearing films, showed moderate to severe medial compartment narrowing with varus deformity. A specific diagnosis with respect to the left knee was not entered. In addition, the October 2008 examiner did not comment or address whether or not the service- connected degenerative synovitis of the left ankle and left calcaneal heel spur had caused or aggravated the Veteran's left knee disorder. 

In his June 2009 Substantive Appeal (VA Form 9), the Veteran contended that his left knee disorder is a direct result of his left ankle disorder as it affects his gait, ability to bear weight, and inability to flex his ankle. 

The Veteran appeared at a January 2010 hearing before the undersigned Veterans Law Judge. He testified that his left ankle disorder has caused him to limp and has disturbed his walking pattern, thereby aggravating his knee disorder. 

The Veteran returned for a VA examination in April 2010. The Veteran reported that his knee pain began in 2002 with no known etiology. The examiner conducted a full examination and diagnosed the Veteran with degenerative joint disease of the left knee. The examiner opined that his ankle disorder is unlikely to be the cause of his left knee degeneration. As a rationale, the examiner stated that his degenerative joint disease is consistent with age. The examiner also opined that the Veteran's ankle disorder did not aggravate the Veteran's knee disorder because the Veteran's bilateral bowlegs have further speeded deterioration of the knee, as bowlegs are a significant and precipitating cause of medical compartment knee arthritis, secondary to chronic, dispropriate and improper loading of the medial femur and tibia due to malalignment.  

The Board has considered the Veteran's lay statements and sworn testimony regarding his disability. There is no doubt that the Veteran sincerely believes that his knee disorder is aggravated by his service-connected ankle disorder; however, there is no probative medical evidence that supports this contention. While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the issue of etiology are more probative than his assessment of the cause of his disability. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The Board has also considered the March 2011 submission of a report authored by Dr. Pham Chi Lang of Far East Medical Vietnam, Ltd.. However, this report confirms that the Veteran has degenerative joint disease of the left knee and is without information as to the source of the disorder.

The current VA and private medical evidence of record do not show a causal relationship between any currently diagnosed left knee disorder and his service-connected degenerative synovitis of the left ankle and left calcaneal heel spur, as contended by the Veteran. Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for service connection is denied. 


ORDER

Service connection for a left knee disorder, secondary to a service-connected left ankle disorder is denied. 



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


